—Motion for review and determination, and for other relief denied. Memorandum: “[I]n the *1248absence of an authorizing statute no direct appeal lies” from an order denying a motion to inspect Grand Jury minutes (Matter of Miranda v Isseks, 41 AD2d 176, 177; see, Matter of Hudson v Albany County Grand Jury, 165 AD2d 966, 967). In addition, no direct appeal lies from an order denying a motion for disclosure of a presentence report (see, People v Wright, 206 AD2d 337, lv denied 84 NY2d 873). Present — Denman, P. J., Hayes, Balio and Boehm, JJ.